—Order, Supreme Court, New York County (Norman Ryp, J.), entered May 2, 1996, which granted plaintiff a Yellowstone injunction, unanimously affirmed, without costs. Appeals from orders, same court and Justice, entered September 10 and 11, 1996, unanimously dismissed, without costs, as taken from nonappealable orders.
Injunctive relief was properly granted to preserve the status quo and prevent forfeiture of a valuable leasehold interest upon plaintiff’s showing of the threshold requirements therefor, including its good faith intent and ability to cure the alleged defaults by means short of vacating the premises (see, Continental Towers Garage Corp. v Contowers Assocs. Ltd. ■Partnership, 141 AD2d 390, 394). Defendant’s opposition, which consisted largely of allegations made upon information and belief, was conclusory, or involved defaults so de minimis as to be insufficient to raise a genuine issue concerning plaintiff’s ability to cure. The court also properly deemed defendant’s motions to renew and reargue as motions to reargue (see, Grosso Moving & Packing Co. v Damens, 233 AD2d 128). We have considered defendant’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Mazzarelli and Andrias, JJ.